                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

DENNIS T. HUTTO,

                         Plaintiff,

v.                                             Case No. 3:17-cv-461-J-39MCR

FERNANDINA BEACH POLICE
DEPARTMENT, et al.,

                    Defendants.
________________________________

                                     ORDER

                                   I. Status

      Plaintiff Dennis Hutto is proceeding in this action on a pro

se   Amended   Civil    Rights    Complaint    (Doc.    19;    Complaint)       with

exhibits   (Docs.      19-1    through   19-19).1     Plaintiff     “alleges      an

unconstitutional        arrest,     search      and     seizure,          and     the

unconstitutional denial of [his] right to due process.” Complaint

at 1. His claims stem from his arrest and the seizure of his truck

on December 23, 2014, in connection with a reported hit-and-run

accident. Id. at 3-4. After the dismissal of Defendant Chief James

Hurley   (Doc.   47),    the    remaining    Defendants       are   the    City   of

Fernandina Beach (the City) and four officers of the Fernandina

Beach Police Department (FBPD): Sgt. Hepler, Detective William B.



1 The Court will refer to the Complaint exhibits as “Compl. Ex.”
followed by the corresponding letter, “A” through “R,” (e.g.,
“Compl. Ex. A”) and the page number.
Evatt,    Officer     M.     Douglass,      and   Officer     Richie   Benton

(collectively, “the Officers”).

    Before    the    Court    are   three   motions   filed   by   Plaintiff:

Plaintiff’s Motion to Compel Response to Non-Party Subpoena (Doc.

61; Motion to Compel), Plaintiff’s Motion for Extension of Time

(Doc. 63; Extension Motion), and Plaintiff’s Request for Judicial

Notice    (Doc.     64;    Judicial      Notice   Motion)     (collectively,

“Plaintiff’s Motions”). Also before the Court are Defendants’

motions for summary judgment (collectively, “Defense Motions”).

                           II. Plaintiff’s Motions

    In his Motion to Compel, Plaintiff seeks an order compelling

Sherry Daniel of Daniel Bail Bonds to respond to a subpoena (Doc.

61-2; Subpoena). See Motion to Compel at 1. Plaintiff states the

“subpoena was served in ‘good faith.’” See id. at 2. However,

Plaintiff has not shown proof of service as required under Rule

45(b). For instance, Plaintiff does not show the “date and manner

of service,” and he does not provide evidence that a person “who

is at least 18 years old and not a party” delivered the subpoena

to the recipient. See Fed. R. Civ. P. 45(b)(1), (4). In fact, the

“Proof of Service” portion of the Subpoena is blank. See Subpoena

at 3.     Accordingly, Plaintiff’s Motion to Compel is due to be

denied.

    In his Extension Motion, Plaintiff asks for an extension of

time before the Court rules on the Defense Motions to afford him

                                       2
an opportunity to supplement the Nassau County criminal docket in

case number 2014-CF-890 (“Nassau County Case”).2 See Extension

Motion at 1-2. A review of the Nassau County docket shows the

transcripts have been added.3 Thus, Plaintiff’s Extension Motion

is due to be denied as moot.

      Finally, in his Judicial Notice Motion, Plaintiff asks the

Court to take judicial notice of transcripts of proceedings in the

Nassau County Case. See Judicial Notice Motion at 1-2. Defendants

do   not   object   to   the    Court   taking   judicial   notice   of   the

transcripts    filed     in    the   Nassau   County   Case.   Accordingly,

Plaintiff’s Judicial Notice Motion is due to be granted, and the

Court takes judicial notice of the following transcripts filed in

the Nassau County Case: (1) the deposition transcript of Defendant

Benton (Doc. 64-1; Benton Depo.); (2) the transcript of a hearing

on a motion to suppress, held on April 21, 2016 (Doc. 64-2;

Suppression Hr’g Tr.); (3) the transcript of a hearing on a motion

to dismiss, held on August 18, 2016 (Doc. 64-3; Dismissal Hr’g




2 To demonstrate the Officers violated his constitutional rights,
Plaintiff relies in part on transcripts of proceedings in the
criminal case against him. See Extension Motion at 1-2.
3    See   Nassau    County    Case    docket,    available    at
https://www.civitekflorida.com/ocrs/app/caseinformation.xhtml?qu
ery=pEDPP2uzq_TzhhXpXrg-gK6ME1KX2-ns-
Nh89Phpq8Y&from=caseSearchTab(last visited March 4, 2019).


                                        3
Tr.); and (4) the deposition transcript of a witness, Brandi Nelms

(Doc. 64-4; Nelms Depo.).

                       III. Defense Motions

     Defendants have filed separate motions for summary judgment:

(1) the City’s Motion for Summary Judgment (Doc. 54; City Motion);

(2) Evatt’s Motion for Summary Judgment (Doc. 55; Evatt Motion);

(3) Benton’s Motion for Summary Judgment (Doc. 56; Benton Motion);

(4) Douglass’ Motion for Summary Judgment (Doc. 57; Douglass

Motion); and (5) Hepler’s Motion for Summary Judgment (Doc. 58;

Hepler Motion).

     The Court previously advised Plaintiff of the provisions of

Rule 56, Federal Rules of Civil Procedure (Rule(s)) and notified

him that the granting of a motion to dismiss or a motion for

summary judgment would represent a final adjudication of this case,

which may foreclose subsequent litigation on the matter. See

Summary Judgment Notice (Doc. 59). Plaintiff responded to each of

the Defense Motions as follows: (1) Response in Opposition to the

City Motion (Doc. 65; Response to City Motion); (2) Response in

Opposition to the Evatt Motion (Doc. 66; Response to Evatt Motion);

(3) Response in Opposition to the Benton Motion (Doc. 67; Response

to Benton Motion); (4) Response in Opposition to the Douglass

Motion (Doc. 68; Response to Douglass Motion); and (5) Response in

Opposition to the Hepler Motion (Doc. 69; Response to Hepler



                                4
Motion)   (collectively,     “Responses”).4   With   leave   of   Court,

Defendants filed replies to Plaintiff’s Responses (Docs. 74, 75).

The Defense Motions are ripe for this Court’s review.

                    IV. Summary Judgment Standard

     Under Rule 56, “[t]he court shall grant summary judgment if

the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of law.” Rule 56(a). The record to be considered on a motion for

summary   judgment     may     include   “depositions,       documents,

electronically stored information, affidavits or declarations,

stipulations (including those made for purposes of the motion

only), admissions, interrogatory answers, or other materials.”

Rule 56(c)(1)(A).    An issue is genuine when the evidence is such

that a reasonable jury could return a verdict in favor of the

nonmovant. Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742

(11th Cir. 1996) (quoting Hairston v. Gainesville Sun Publ’g Co.,

9 F.3d 913, 919 (11th Cir. 1993)). “[A] mere scintilla of evidence

in support of the non-moving party’s position is insufficient to

defeat a motion for summary judgment.” Kesinger ex rel. Estate of

Kesinger v. Herrington, 381 F.3d 1243, 1247 (11th Cir. 2004)


4 Defendants and Plaintiff support their filings with exhibits.
For sake of clarity, the Court will introduce the exhibits and
document numbers when relevant to the Court’s discussion and
analysis. Page numbers reflect the pagination assigned by the
Court’s CM/ECF docketing system, which are found at the top of
each page.
                                   5
(citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252

(1986)).

       The party seeking summary judgment bears the initial burden

of demonstrating to the court, by reference to the record, that

there are no genuine issues of material fact to be determined at

trial. See Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th

Cir. 1991). “When a moving party has discharged its burden, the

non-moving party must then go beyond the pleadings, and by its

own affidavits, or by depositions, answers to interrogatories,

and admissions on file, designate specific facts showing that

there is a genuine issue for trial.” Jeffery v. Sarasota White

Sox,   Inc.,   64   F.3d   590,   593–94   (11th   Cir.   1995)   (internal

citations and quotation marks omitted).

       Substantive law determines the materiality of facts, and

“[o]nly disputes over facts that might affect the outcome of the

suit under the governing law will properly preclude the entry of

summary judgment.” Anderson, 477 U.S. at 248. In determining

whether summary judgment is appropriate, a court “must view all

evidence and make all reasonable inferences in favor of the party

opposing summary judgment.” Haves v. City of Miami, 52 F.3d 918,

921 (11th Cir. 1995) (citing Dibrell Bros. Int’l, S.A. v. Banca

Nazionale Del Lavoro, 38 F.3d 1571, 1578 (11th Cir. 1994)).

                                  V. Facts

       Plaintiff alleges Defendants Hepler, Douglass, and Benton

                                      6
arrested him and seized his blue Ford F150 on December 23, 2014,

following the report of a hit-and-run accident in Fernandina Beach.

Complaint at 4.5 Defendant Benton, in his affidavit,6 avers he

reported to the scene of the accident, a Publix supermarket parking

lot. See Benton Affidavit ¶ 3. Defendant Benton interviewed a

Publix employee, Cody Evans, who reported the accident. Mr. Evans

reported he observed a “green F150 truck” hit two cars while

attempting to pull out of a parking space. Id. ¶ 4. Mr. Evans also

told Defendant Benton he had been “struck” by the truck and

sustained minor injuries. See Benton Depo. at 7; Suppression Hr’g

Tr. at 22. While observing the truck driver’s attempts to pull out

of the parking space, Mr. Evans took a photo7 of the rear of the

truck, which he provided to Defendant Benton. See Benton Affidavit

¶ 5. The photo captured the rear license plate, see Truck Photo at

1, and Defendant Benton relayed the license plate number “to

dispatch.” Benton Affidavit ¶ 5.

       Based on the license plate number, FBPD officers identified

the truck’s owner as Plaintiff. Defendants Hepler and Douglass



5 See Stallworth v. Tyson, 578 F. App’x 948, 950 (11th Cir. 2014)
(citations omitted) (“The factual assertions that [Plaintiff] made
in his amended complaint should have been given the same weight as
an affidavit, because [Plaintiff] verified his complaint with an
unsworn written declaration, made under penalty of perjury, and
his complaint meets Rule 56's requirements for affidavits and sworn
declarations.”).
6   See (Docs. 54-7, 56-1, 57-2, 58-2; Benton Affidavit).

7   See (Docs. 54-4, 56-2, 57-3, 58-3; Truck Photo).

                                   7
aver    in   their   affidavits8    that    they   traveled    separately   to

Plaintiff’s residence to investigate. See Hepler Affidavit ¶ 4;

Douglass     Affidavit   ¶   4.    Upon    their   arrival    to   Plaintiff’s

residence, both Defendants Hepler and Douglass touched the hood of

the truck, and they “noted it to be warm,” which they concluded

suggested the truck had been driven recently. See Hepler Affidavit

¶ 5; Douglass Affidavit ¶ 7. Defendants Hepler and Douglass

explained to Plaintiff the basis for the investigation and asked

Plaintiff to step outside the residence, which Plaintiff did. See

Hepler Affidavit ¶ 7; Douglass Affidavit ¶ 5.

       In his affidavit9 and in his testimony at the Dismissal

Hearing, Plaintiff acknowledges he informed the officers the truck

parked in his driveway belonged to him. See Plaintiff Affidavit at

3; Dismissal Hr’g Tr. at 7. However, he stresses, his truck is

blue, not green. Plaintiff Affidavit at 1-2. Plaintiff and his

neighbor, Brandi Nelms, informed Defendants Hepler and Douglass

Plaintiff’s truck had not left the driveway all day and Plaintiff

could not have driven the truck because he did not have the keys.

Id. at 3.

       At her deposition, Ms. Nelms testified under oath she lived

in the trailer directly next to Plaintiff’s, and she claimed to

have been home all day on December 23, 2014, watching movies. See



8 See (Docs. 54-5, 56-3, 57-4, 58-1; Hepler Affidavit, Docs. 54-
6, 56-4, 57-1, 58-4; Douglass Affidavit).

9   (Docs. 65-2, 66-2, 67-2, 68-2, 69-2; Plaintiff Affidavit).
                                       8
Nelms Depo. at 6, 7, 14. She recalled seeing officers arrive and

said   one   of   them   questioned   her    about   the   truck.   Ms.   Nelms

testified the officer asked her if she saw the truck leave the

yard that day, and she responded, “no, sir, I haven’t. And—well,

you know, anything’s possible but I know that I never saw it not

in the driveway, I never seen it leave, I never heard it crank up,

and I could always hear it crank in the house because it’s right

there.” Id. at 14. She further testified she knew Plaintiff did

not have the keys to his truck in his possession on the day he was

arrested. Id. at 21.10 Ms. Nelms described the color of the truck

as blue with some gray. Id.

       While still at Publix, Defendant Benton learned the owner of

the truck had been located. He then drove Mr. Evans to Plaintiff’s

residence, and Mr. Evans positively identified Plaintiff as the

driver of the truck involved in the hit-and-run accident. See

Benton Affidavit ¶¶ 3, 6; Hepler Affidavit ¶ 7; Douglass Affidavit

¶ 6. In his deposition in the Nassau County Case, Defendant Benton

testified    that   when   he   arrived     at   Plaintiff’s   residence,    he

recognized the truck, with “that same tag number” shown in the

picture “backed into the driveway.” Benton Depo. at 12.

       According to the arrest and booking report, Plaintiff was


10 Ms. Nelms did not testify to informing Defendants Helper and
Douglass, on the day of the arrest, she knew Plaintiff did not
have the keys. However, as the non-moving party, Plaintiff is
entitled to have all reasonable inferences and factual disputes
construed in his favor. See Haves, 52 F.3d at 921. Defendant Hepler
acknowledges Plaintiff denied having possession of the keys. See
Hepler Affidavit ¶ 6.
                                      9
arrested after Mr. Evans positively identified him, and his truck

was seized because “a search of [his] driver’s license status

revealed that [it was] suspended and he [was] considered a Habitual

Traffic Violator.” See Compl. Ex. A at 3. The impound report notes

minor physical damage to the truck, including scuff marks and a

dent in the front fender on the driver’s side, and indicates the

truck’s color is “green.” Id. at 4. Plaintiff was charged with

misdemeanor and felony hit-and-run, driving on a suspended license

as a habitual traffic offender, and reckless driving. Id. at 2.

The charges against Plaintiff were dismissed on October 27, 2016.

See Complaint at 7. However, Plaintiff’s truck was never returned

to him. Id. at 8.

     After Plaintiff’s arrest, on January 6, 2015, he received a

letter from Defendant Evatt informing him the FBPD initiated

forfeiture   proceedings   against      his   truck     under   the   Florida

Contraband   Forfeiture    Act   (FCFA),      Florida    Statutes     section

932.703(2)(a). Id. at 4. Plaintiff sent numerous letters to both

Defendant Evatt and the Nassau County courts to pursue his rights

under the FCFA. Id. at 5. Plaintiff discovered in February 2015

that no forfeiture case had been opened involving his truck, and

on March 6, 2015, Defendant Evatt hand-delivered to Plaintiff an

undated letter “informing [Plaintiff] that FBPD was no longer

seeking to seize his truck and that . . . his truck had been

released to a towing company back on January 22, 2015.” Id. at 5,

6. Plaintiff testified at a dismissal hearing in the Nassau County


                                   10
Case that he was unable to locate his truck after its release to

the towing company. See Dismissal Hr’g Tr. at 19. Defendant Evatt

similarly has no knowledge of “what happened to the truck after it

left the custody of the FBPD.” See Evatt Affidavit ¶ 14.

                 VI. Plaintiff’s Claims for Relief

     Plaintiff asserts Defendants’ actions resulted in the loss of

“his truck, two homes, with all their contents, and his quality of

life.” Complaint at 8. As relief, Plaintiff seeks the cost of

litigation, declaratory relief, and compensatory damages. Id. at

10-11.

     Plaintiff’s claims against Defendants Hepler, Douglass, and

Benton   (“the   Investigating   Officers”)   are   based   on   their

involvement in the investigation of the hit-and-run accident.

Plaintiff states the Investigating Officers unlawfully and without

probable cause arrested him in violation of the Fourth Amendment.

Id. at 8. Further, he claims the Investigating Officers violated

his due process rights under the Sixth and Fourteenth Amendments

by “willfully suppressing and omitting the exculpatory testimony

of [a witness].” Id. Plaintiff asserts Defendant Evatt, as the

property officer for FBPD, violated his “Sixth and Fourteenth

Amendment rights to access to favorable evidence and due process”

when Defendant Evatt disposed of his truck. Id. at 9.

     Finally, Plaintiff asserts the City violated his rights under

the Fourth and Fourteenth Amendments for two reasons. First,

Plaintiff alleges he was arrested under the authority of a mutual


                                 11
aid agreement (MAA) between the FBPD and Nassau County Sheriff’s

Office (NCSO), which he contends the police departments did “not

have legislative authority to enter into.” Id. He also suggests

his arrest under the MAA was “contrary to Florida law” because the

FBPD officers, who arrested him outside their jurisdiction, did

not   “request[]       assistance       from    NCSO.”    Id.     at   7,   9.     Second,

Plaintiff asserts the FBPD has a “policy . . . to seize personal

property under the guise of [the FCFA] and sell the seized property

back to it’s [sic] owner.” Id. at 7.11

                               VII. Defense Arguments

      The Officers assert they are entitled to qualified immunity

because they were acting within their discretionary authority as

officers      of    the   FBPD,   and    Plaintiff       fails    to    demonstrate     a

constitutional        violation.    See    Douglass       Motion       at   5-6;    Hepler

Motion at 3, 5-6; Benton Motion at 3, 5-6; Evatt Motion at 3, 5-

6.    While        Defendant    Benton     denies        having    participated        in

Plaintiff’s arrest or the seizure of his truck, the Investigating

Officers contend they had probable cause for both the arrest and

the seizure. See Douglass Motion at 9-11; Hepler Motion at 9-11;

Benton Motion at 9-11.


11In the first paragraph of his Complaint, where he describes the
nature of the case, Plaintiff states Defendants’ conduct also
violated his rights under the Florida Constitution. See Complaint
at 1. However, Plaintiff does not state such a claim against any
Defendant. See id. at 8-9. And, in his responses, Plaintiff
clarifies he alleges claims under the Fourth, Sixth, and Fourteenth
Amendments of the United States Constitution. See Responses at 1.
Thus, the Court will limit its ruling accordingly.

                                           12
       The City seeks judgment in its favor because Plaintiff “has

failed to meet the requirement that a § 1983 Plaintiff show the

existence of an illegal municipal policy before recovering against

a municipality.” City Motion at 3. Moreover, the City asserts

Plaintiff      fails      to    demonstrate          the    Officers    violated      his

constitutional rights when they arrested him and seized his truck.

Id. at 12. Importantly, the City concedes “that both Plaintiff and

his    truck       were   ‘seized’      within       the   meaning     of   the   Fourth

Amendment.” Id. at 13.

        VIII. Claims Against the Officers: Qualified Immunity

       An officer sued in his individual capacity “is entitled to

qualified      immunity        for    his     discretionary       actions    unless    he

violated ‘clearly established statutory or constitutional rights

of    which    a    reasonable        person       would   have   known.’”    Black    v.

Wigington, 811 F.3d 1259, 1266 (11th Cir. 2016) (quoting Case v.

Eslinger, 555 F.3d 1317, 1325 (11th Cir. 2009)). The defendant

bears the initial burden to demonstrate he was acting in his

discretionary authority at the relevant times. Dukes v. Deaton,

852 F.3d 1035, 1041-42 (11th Cir.), cert. denied, 138 S. Ct. 72

(2017). Plaintiff contends the Officers have not satisfied their

burden to demonstrate they were acting in their discretionary

authority,     stating      “there       is    nothing     discretionary     about    the

defendants’         conduct,”        which    he    characterizes      as   suppressing

material evidence. See Responses at 9.


                                              13
      The     evidence   demonstrates     the   Officers   were   engaged   in

discretionary      functions   during     the   events   in    question.   Each

individual Defendant avers in his affidavit he was employed by the

FBPD and acting in the scope of that role at all relevant times.

See Evatt Affidavit (multiple paragraphs); Hepler Affidavit ¶¶ 2,

3; Douglass Affidavit ¶¶ 2, 3; Benton Affidavit ¶¶ 2, 3. Plaintiff

provides no evidence to rebut the Officers’ assertions that they

were acting within their discretionary authority at the relevant

times. In fact, in support of his allegations, Plaintiff relies

upon the arrest and booking report, which Defendants Hepler and

Douglass signed and in which Defendant Benton is mentioned as the

responding officer. See Compl. Ex. A at 3. And, with respect to

his claims against Defendant Evatt, Plaintiff relies in part upon

a letter Defendant Evatt sent to him, as “Officer/Detective” with

the FBPD. See Compl. Ex. B at 2. Thus, the Officers have carried

their burden to demonstrate they were acting in their discretionary

authority at all relevant times.

      Once a court is satisfied the defendant was acting within his

discretionary authority, the burden shifts to the plaintiff to

demonstrate the defendant is not entitled to qualified immunity.

Coley v. Smith, 441 F. App’x 627, 628 (11th Cir. 2011) (citing

Bryant v. Jones, 575 F.3d 1281, 1294 (11th Cir. 2009)). To overcome

the qualified-immunity defense, a plaintiff bears the burden to

demonstrate two elements: the defendant’s conduct caused plaintiff

to   suffer    a   constitutional   violation,     and   the   constitutional

                                     14
violation   was   “clearly   established.”     Id.   See     also   Davila   v.

Gladden, 777 F.3d 1198, 1210-11 (11th Cir. 2015). Courts may

exercise discretion to “conduct the qualified immunity analysis”

in either order. Id. at 1211. Exercising its discretion, the Court

finds the qualified immunity analysis begins and ends with the

first element because Plaintiff has not demonstrated the Officers’

actions or inactions resulted in a constitutional violation under

either the Fourth, Sixth, or Fourteenth Amendments.

                           A. Fourth Amendment

     Plaintiff asserts the Investigating Officers lacked probable

cause to arrest him. See Complaint at 8. Plaintiff argues the

Investigating Officers lacked probable cause because they knew he

did not have the keys, Ms. Nelms told them she did not see the

truck leave, there was a factual discrepancy in the color of the

truck as reported by Mr. Evans (green) and the actual color of the

truck (blue), the truck had only minor physical damage, the hood

of the truck was warm from sitting in the sun, and the eyewitness

identification was “highly suggestive.” See Responses at 7-9;

Plaintiff Affidavit at 3.

     The parties agree Defendant Benton did not participate in

Plaintiff’s arrest. Defendant Benton’s involvement was limited to

investigating     the   accident   at    Publix,   driving    Mr.   Evans    to

Plaintiff’s residence to identify Plaintiff, and returning Mr.

Evans to Publix. See Benton Affidavit ¶¶ 4, 6, 8. Plaintiff does

not dispute Defendant Benton did not participate in his arrest

                                    15
other than to conduct the eyewitness investigation. See Response

to Benton Motion at 2-3. To the extent Defendant Benton did not

participate in Plaintiff’s arrest, he cannot be said to have

violated Plaintiff’s Fourth Amendment rights. However, because

Plaintiff    sues   Defendant    Benton   for    his   involvement   in   the

investigation that resulted in his arrest and seizure of his truck,

see Complaint at 8, the analysis that follows will apply to him as

well, as one of the Investigating Officers.

     Under    the   Fourth      Amendment,   a    warrantless   arrest    is

unreasonable unless the arresting officer had probable cause. See

Gates v. Khokhar, 884 F.3d 1290, 1297 (11th Cir. 2018), cert.

denied, No. 18-511, 2019 WL 113142 (U.S. Jan. 7, 2019). An officer

has probable cause to effectuate an arrest if the “facts within

the collective knowledge of law enforcement officials, derived

from reasonably trustworthy information, are sufficient to cause

a person of reasonable caution to believe that a criminal offense

has been or is being committed.” Id. at 1298 (quoting Brown v.

City of Huntsville, Ala., 608 F.3d 724, 734 (11th Cir. 2010)).

     Establishing probable cause “is not a high bar.” Paez v.

Mulvey, --- F.3d ---, No. 16-16863, 2019 WL 489048, at *6 (11th

Cir. Feb. 8, 2019) (quoting D.C. v. Wesby, 138 S.Ct. 577, 586

(2018)).

          To determine whether an officer had probable cause
     for an arrest, “[courts] examine the events leading up
     to the arrest, and then decide ‘whether these historical
     facts, viewed from the standpoint of an objectively

                                     16
     reasonable police officer, amount to’ probable cause.”
     Because probable cause “deals with probabilities and
     depends on the totality of the circumstances,” it is “a
     fluid concept” that is “not readily, or even usefully,
     reduced to a neat set of legal rules[.]” It “requires
     only a probability or substantial chance of criminal
     activity, not an actual showing of such activity.”

Wesby, 138 S. Ct. at 586 (internal citations omitted). Moreover,

“[a]lthough probable cause requires more than suspicion, it does

not require convincing   proof, and need not reach the [same]

standard of conclusiveness and probability as the facts necessary

to support a conviction.” Wood v. Kesler, 323 F.3d 872, 878 (11th

Cir. 2003) (citing Lee v. Ferraro, 284 F.3d 1188, 1195 (11th Cir.

2002) (internal quotation marks and citations omitted) (alteration

in original)), cert. denied, 540 U.S. 879 (2003).

     An arrest supported by probable cause is an “absolute bar to

a subsequent constitutional challenge to the arrest,” Gates, 884

F.3d at 1297, regardless of whether a conviction follows, see

Knight v. Jacobson, 300 F.3d 1272, 1275 (11th Cir. 2002) (citing

Baker v. McCollan, 443 U.S. 137, 145 (1979)). See also Marx v.

Gumbinner, 905 F.2d 1503, 1507 (11th Cir. 1990) (“That a defendant

is subsequently acquitted or charges are dropped against the

defendant is of no consequence in determining the validity of the

arrest itself.”).

     When an officer asserts a qualified-immunity defense, the

“arguable probable cause” standard, not the higher standard of

probable cause, governs the analysis. Knight, 300 F.3d at 1274. An

                               17
officer had arguable probable cause, and is thus entitled to

qualified   immunity,      when     a    reasonable     officer   “in   the   same

circumstances and possessing the same knowledge as the Defendant

could have believed that probable cause existed to arrest.” Carter

v. Butts Cty., Ga., 821 F.3d 1310, 1320 (11th Cir. 2016) (emphasis

added). In assessing whether an officer had arguable probable cause

to arrest, courts “apply [an] objective reasonableness standard to

the facts as they relate to the elements of the alleged crime for

which the plaintiff was arrested.” Id.

       Plaintiff    was   charged       with   the   following    offenses    under

Florida Statutes: (1) hit-and-run (misdemeanor); (2) driving while

license suspended or revoked (DWLSR) (habitual offender); (3)

reckless driving (misdemeanor); and (4) hit-and-run (felony). See

Compl. Ex. A at 2. Each offense requires the accused to have been

driving a vehicle under certain circumstances. The misdemeanor

hit-and-run statutory provision provides the following:

       The driver of any vehicle involved in a crash resulting
       only in damage to a vehicle or other property which is
       driven or attended by any person shall immediately stop
       such vehicle at the scene of such crash or as close
       thereto as possible, and shall forthwith return to, and
       in every event shall remain at, the scene of the crash
       until he or she has fulfilled the requirements of s.
       316.062. A person who violates this subsection commits
       a misdemeanor of the second degree, punishable as
       provided in s. 775.082 or s. 775.083.

Fla.    Stat.   §   316.061(1).         The    felony   hit-and-run     statutory

provision requires injury to a person:


                                          18
     The driver of a vehicle involved in a crash occurring on
     public or private property which results in injury to a
     person   other   than  serious   bodily   injury   shall
     immediately stop the vehicle at the scene of the crash,
     or as close thereto as possible, and shall remain at the
     scene of the crash until he or she has fulfilled the
     requirements of s. 316.062. A person who willfully
     violates this paragraph commits a felony of the third
     degree, punishable as provided in s. 775.082, s.
     775.083, or s. 775.084.

Fla. Stat. § 316.027(2)(a). The DWLSR (habitual offender) statute

provides the following:

     Any person whose driver license has been revoked
     pursuant to s. 322.264 (habitual offender) and who
     drives any motor vehicle upon the highways of this state
     while such license is revoked is guilty of a felony of
     the third degree, punishable as provided in s. 775.082,
     s. 775.083, or s. 775.084.

Fla. Stat. § 322.34(5). Finally, the reckless driving statute

provides, “[a]ny person who drives any vehicle in willful or wanton

disregard for the safety of persons or property is guilty of

reckless driving.” Fla. Stat. § 316.192(1)(a) Causing damage to

property or a person is a misdemeanor of the first degree. Id. §

316.192(3).

     Under the totality of the circumstances, the facts within the

collective knowledge of the Investigating Officers gave them at

least arguable probable cause, if not actual probable cause, to

arrest Plaintiff for his suspected involvement in a hit-and-run

accident, for reckless driving, or for DWLSR. Mr. Evans, the

eyewitness and victim, reported a hit-and-run accident, described

the vehicle as a “green F150 truck,” and provided a picture of the


                                19
truck to Defendant Benton. See Benton Affidavit ¶¶ 4, 5. The

Investigating Officers, finding a Ford F150 truck with the license

plate number matching the one in the photo, had no reason to

question whether the truck in Plaintiff’s driveway was the one Mr.

Evans   saw   involved   in     an   accident.     Further,    Plaintiff    told

Defendants Hepler and Douglass the truck parked outside his house,

with the license plate matching the one in the picture, belonged

to him. See Plaintiff Affidavit at 1-2. See also Compl. Ex. A at

4. Given the weight reasonably attributable to these facts, whether

the truck was blue or green was not material to a probable cause

analysis at that point; the Investigating Officers located the

truck shown in the picture, and Plaintiff confirmed the truck

belonged to him.12

     Defendants Hepler and Douglass also reasonably concluded the

truck   had   recently   been    driven     and   had   been   involved    in   an

accident, because the hood was warm to the touch and the truck had

some minor physical damage (scuff marks and a dent). See Hepler

Affidavit ¶ 5; Compl. Ex. A at 4. Plaintiff himself acknowledges

the truck had “various scuffs and scratches.” See Dismissal Hr’g

Tr. at 18. Not only did the Investigating Officers quickly locate


12The picture of the truck clearly depicts the rear license plate
and the model/make. See Truck Photo at 1. Upon review of the
picture, the color of the truck could fairly be described as some
shade of blue or green, depending on the light and other factors.
Id. Plaintiff himself even described the truck as a “2000
green/teal Ford F150 truck” in pleadings he filed in the Nassau
County Case. See Compl. Ex. L at 3. See also Compl. Ex. F at 2
(describing the truck as “green”).

                                       20
the truck in the picture, along with its self-proclaimed owner,

but shortly after the accident, Mr. Evans visually identified

Plaintiff as the driver involved in the hit-and-run accident.13 See

Hepler Affidavit ¶ 7; Douglass Affidavit ¶ 6; Benton Affidavit ¶

6.

     The facts within the common knowledge of the Investigating

Officers   also   demonstrated   the    accident   resulted   in   physical

injuries to a person and damage to property, as required to charge

a driver with felony and misdemeanor hit-and-run and reckless

driving. See Fla. Stat. §§ 316.027(2)(a); 316.061(1); 316.192(3).

The police report notes, “Mr. Evans complained of back pain and

believed his back had been injured due to the crash.” Compl. Ex.

A at 3. See also Suppression Hr’g Tr. at 15 (Defendant Benton

testifying Mr. Evans complained of back pain). Moreover, Defendant

Benton testified he estimated about $1,500 worth of damage to one

of the cars Plaintiff allegedly hit, while the other car had “very

minor damage.” Benton Depo. at 13, 14. See also Suppression Hr’g

Tr. at 14-15.

     Plaintiff argues the damage to his truck was too minor to

have caused significant damage to at least one other vehicle. See

Responses at 8. Whether scuff marks and a dent were the result of


13 Plaintiff does not assert anyone else was home when he was
arrested. However, Ms. Nelms states in her deposition that
Plaintiff’s mom was present when Plaintiff was being questioned by
the officers. See Nelms Depo. at 18. Ms. Nelms also said she saw
Plaintiff’s roommate at the house earlier that day, but she did
not mention whether the roommate was there when Plaintiff was
arrested. See id. at 10.
                                   21
the hit-and-run or were inconsistent with the type of impacts Mr.

Evans reported goes to Plaintiff’s guilt or innocence, not to

whether the Investigating Officers had arguable probable cause to

arrest him at the time. The same can be said about the reason for

the truck’s hood being warm. While the truck’s hood could have

been warm because it was a sunny day in Florida, Defendants

Hepler’s and Douglass’s conclusions were reasonable in the context

of all other facts and circumstances.14 Importantly, a finding of

probable cause “requires only a probability or substantial chance

of criminal activity, not an actual showing of such activity.”

Wesby, 138 S. Ct. 586. See also Von Stein v. Brescher, 904 F.2d

572,   578   n.9   (11th   Cir.    1990)   (“‘Probable    cause’    defines   a

radically different standard than ‘beyond a reasonable doubt,’ and

while an arrest must stand on more than suspicion, the arresting

officer need not have in hand evidence sufficient to obtain a

conviction.”).

       That the Investigating Officers did not find keys, even

assuming they searched for them, and were told by a neighbor she

did not see the truck leave all day, does not discount that a

reasonable    officer,     faced    with   the   same    set   of   facts   and

circumstances, “could have believed probable cause existed” to


14 Defendants Hepler’s and Douglass’s conclusions as to why the
hood was warm are even more reasonable considering the temperature.
The Farmer’s Almanac records the maximum temperature in Fernandina
Beach   on    December   23,    2014,   as   70.2    degrees.   See
https://www.farmersalmanac.com/weather-history/search-results/
(last visited March 1, 2019).

                                      22
arrest Plaintiff. Gates, 884 F.3d at 1301 (emphasis added). The

undeniable fact the Investigating Officers faced on December 23,

2014, was that the truck sitting in Plaintiff’s driveway, which

Plaintiff    admitted    to    owning,    was     the   same    truck   Mr.   Evans

photographed   at     Publix   only   a       short   time   before.    Given    the

circumstances, Defendants Hepler and Douglass reasonably could

have concluded Plaintiff either did not know what he had done with

the keys15 or was lying to protect himself.

     Similarly, given the facts, Defendants Hepler and Douglass

reasonably    could    have    concluded       Ms.    Nelms’s   statements      were

unreliable or untruthful, especially considering her statements

appeared to be contradicted by photographic evidence. See Paez,

2019 WL 489048, at *6 (“[A]rresting officers, in deciding whether

probable cause exists, are not required to sift through conflicting

evidence or resolve issues of credibility, so long as the totality

of the circumstances present a sufficient basis for believing that

an offense has been committed.”) (quoting Dahl v. Holley, 312 F.3d

1228, 1234 (11th Cir. 2002)). Plaintiff himself avers Defendants

Hepler and Douglass told him, when they arrested him, they did not

believe Ms. Nelms. See Plaintiff Affidavit at 3. Even more, in her


15 Defendant Hepler testified Plaintiff claimed to have been
drinking. There is no evidence to suggest Plaintiff had been
drinking on the day of his arrest. However, Defendant Hepler’s
belief that Plaintiff had been drinking conceivably could have led
Defendant Hepler to discount Plaintiff’s statements about his
inability to drive the truck as less than reliable.

                                         23
deposition, Ms. Nelms testified she informed Defendants Hepler and

Douglass she did not see the truck leave or hear it start, but she

also said “anything’s possible” and told them she had been watching

movies. See Nelms Depo. at 14. It is within the realm of human

experience to conclude that a person watching a movie may not have

an awareness of things happening outside.

     In analyzing whether officers had arguable probable cause,

the Supreme Court cautions against requiring officers, in the midst

of a criminal investigation, to accept without question innocent

explanations for suspicious actions or facts. See Wesby, 138 S.

Ct. at 587, 588 (holding the officers reasonably        could   have

concluded the innocent explanation partygoers provided for being

in an uninhabited house was untrue, based on all surrounding

circumstances, including the partygoers’ suspicious behavior).

Under the circumstances, it was reasonable for the officers to

conclude Plaintiff’s and Ms. Nelms’s statements were untruthful or

unreliable.

     Choosing to discount Plaintiff’s and Ms. Nelms’s statements

that appeared obviously contradicted by physical evidence (the

photo), is far different from ignoring objective, indisputable

proof a suspect had not committed a crime. Cf. Carter v. Butts

Cty., Ga., 821 F.3d 1310, 1321 (11th Cir. 2016) (holding an officer

lacked even arguable probable cause to arrest the plaintiffs for

trespass because the officer knew the house had been foreclosed



                                24
on,    and   the    officer    ignored    documentation   that    unequivocally

demonstrated the plaintiffs had authority to be on the property).

       Plaintiff’s suggestion that a discrepancy in the color of the

truck, the absence of keys, and the basis for the officers’

conclusions as to why the hood was warm and the truck was damaged

would require the Court to engage “in an excessively technical

dissection of the factors supporting probable cause.” Wesby, 138

S. Ct at 588. “The totality-of-the-circumstances test precludes

this    sort       of    divide-and-conquer      analysis.”      Id.    (internal

quotations omitted). The question now is not whether Plaintiff was

guilty or innocent but whether the Investigating Officers had

arguable probable cause to believe Plaintiff had committed a crime,

considering        all   the   facts     and   circumstances.     The   evidence

demonstrates they did. To the extent the Investigating Officers

were incorrect, “[e]ven law enforcement officials who reasonably

but mistakenly conclude that probable cause is present are entitled

to immunity.” Hunter v. Bryant, 502 U.S. 224, 227 (1991) (internal

quotation marks omitted). See also Wood, 323 F.3d at 878.

       Plaintiff further contends his arrest was unlawful under both

the Fourth Amendment and Florida law. See Response to Hepler Motion

at 8-9. First, he asserts Mr. Evans’s identification of him was




                                         25
highly suggestive because it was conducted as a “show-up”16 rather

than    a   traditional   “line-up.”       A    show-up     while     “inherently

suggestive,” is not unconstitutional per se. See United States v.

Winfrey, 403 F. App’x 432, 435 (11th Cir. 2010); see also Johnson

v. Dugger, 817 F.2d 726, 729 (11th Cir. 1987). In analyzing whether

a    show-up   is   “nonetheless    reliable”        even       if   unnecessarily

suggestive, courts consider the length of time between the incident

and the identification, and the witness’s opportunity to view the

suspect, degree of attention, level of certainty, and accuracy of

the prior physical description of the suspect. Johnson, 817 F.2d

at   729;   Winfrey,   403   F.    App’x       at   435.    A    show-up   is   not

unnecessarily suggestive unless police officers “aggravate the

suggestiveness of the confrontation.” Johnson, 817 F.2d at 729;

Winfrey, 403 F. App’x at 435.

       Officers do not aggravate the suggestiveness of a show-up

simply because it is conducted while the suspect is in the presence

of law enforcement officers or even detained. See Johnson, 817

F.2d at 729; Winfrey, 403 F. App’x at 435. In Johnson, the Court

held a witness’s identification reliable even though the witness

identified the suspects after they had already been apprehended

and were sitting in the back of a police car. 817 F.2d at 729. The




16A “show-up” is defined as, “[s]howing suspects singly to persons
for the purposes of identification.” United States v. Winfrey, 403
F. App’x 432, 435 (11th Cir. 2010).
                                     26
identification was reliable because the witness identified the

suspects minutes after the crime, observed the suspects in the

daylight,     thoroughly     described         them    to   the    police,      and   was

confident in his identification at the time. Id. See also Winfrey,

403 F. App’x at 436 (finding no evidence the officers aggravated

the   identification       even    though      the    witness     observed      officers

escort the suspect out of a patrol car where the witness testified

he was positive the suspect was the man who robbed him, the

identification occurred twenty minutes after the robbery, and the

witness was attentive during the commission of the crime); United

States v. Walker, 201 F. App’x 737, 739, 741 (11th Cir. 2006)

(holding a show-up was not unnecessarily suggestive where a robbery

victim,   shortly    after        the   robbery       occurred,        identified     the

suspects who were handcuffed behind their backs, with the cuffs

not visible, surrounded by officers, and standing in front of a

marked patrol car).

      Here,    the    relevant          factors       demonstrate        Mr.     Evans’s

identification of Plaintiff was reliable even though Plaintiff was

handcuffed and standing near two police officers. Defendant Benton

testified Mr. Evans did not hesitate or express uncertainty when

he identified Plaintiff, suggesting Mr. Evans was confident in his

identification.      See    Suppression         Hr’g    Tr.       at   20.     And,   the

identification took place shortly after the incident occurred;

Defendant Benton testified “roughly 15 minutes” elapsed between

                                          27
the time of the incident to the time he brought Mr. Evans to

Plaintiff’s residence. Id. at 18. Moreover, Mr. Evans, as the

victim of the hit-and-run, had an opportunity to observe the events

as they occurred. Mr. Evans described to Defendant Benton the

following description of the accident:

     Mr. Evans advised that a Ford pickup truck . . . was
     backing out of a parking space. As he backed out and
     attempted to drive off, it struck the vehicle that was
     in front of it, backed up again, attempted to go around
     that vehicle and was unable to do so. . . . [T]he vehicle
     then backed up again striking Mr. Evans, and Mr. Evans
     advised that he was aware that the vehicle was also going
     to strike another pedestrian in a wheelchair, so at that
     time he started banging on the tailgate. The vehicle
     then left the scene.

Id. at 14. See also Benton Affidavit ¶ 4. After the truck hit Mr.

Evans, he took a picture of the truck using his cell phone. See

Suppression Hr’g Tr. at 15. Mr. Evans described the driver of the

truck as “an older white male, . . . [who] was tall, . . . had

gray hair and a mustache.” Id.17 Mr. Evans’s detailed description

of Plaintiff’s driving, coupled with the fact that he was hit by

the truck and had time to take a picture, suggests he was attentive




17 The record evidence includes no physical description of
Plaintiff. However, Plaintiff does not dispute the description
provided by Mr. Evans is consistent with his appearance at the
time. There is a discrepancy in the record as to whether Mr. Evans
described the driver as “an older white male” or provided more
detail, such as the color of his hair and that he had a mustache.
See Suppression Hr’g Tr. at 25, 32. Considering the relevant
factors in their totality, the discrepancy in the physical
description is not enough to conclude the show-up was unnecessarily
suggestive.
                                28
at the time of the incident. Considering the above, the relevant

factors demonstrate the show-up was not unreliable. Moreover,

there   is   no   evidence   to   suggest   the   Investigating   Officers

“aggravated the suggestiveness” of the identification. Indeed,

Defendant Benton testified he did not “do or say anything to try

and suggest to Mr. Evans who the suspect was.” Id. at 20

     Plaintiff argues he was arrested under the authority of an

illegal policy (the MAA), and the Investigating Officers violated

the terms of the MAA. Even if these allegations are true, Plaintiff

has not demonstrated a violation of federal law. Federal law, not

state law, determines the validity of an arrest when a plaintiff

challenges the arrest under the Fourth Amendment. Knight, 300 F.3d

at 1276. A plaintiff’s assertion that his arrest was made in

violation of state law does not result in a Fourth Amendment

violation to sustain a claim under § 1983. Id. (“There is no

federal right not to be arrested in violation of state law.”).

     Moreover, it is undisputed the Officers believed the MAA was

in effect and valid on the day they arrested Plaintiff outside the

city limits of Fernandina Beach. See McDaniel v. Sheriff of Palm

Bch. Cty., Fla., 491 F. App’x 981, 984 (11th Cir. 2012) (affirming

summary judgment in favor of officers who arrested plaintiff under

a mutual aid agreement plaintiff argued was invalid because the

record indisputably showed the officers believed they were acting

under a valid mutual aid agreement and they had probable cause).

                                     29
Defendant Benton testified he believed the MAA authorized the FBPD

officers to travel outside their jurisdiction to arrest Plaintiff

under the circumstances:

     Q:   At the time of this incident, was there a [MAA] in
     effect between the Sheriff’s Office and Fernandina Beach
     that allowed you to leave the city limits to continue
     your investigation?

     A:   There was, yes.

     Q:   Did   you   review   that    [MAA]   in   advance   of   this
     hearing?

     A:   I did.

     Q:   Based on your knowledge of the agreement, are
     Fernandina Beach officers allowed to travel outside of
     the city to continue an ongoing investigation?

     A:   Yes, they are.

     Q:   Are they allowed to effect arrests outside of the
     city limits?

     A:   Yes, they are.

Suppression Hr’g Tr. at 19. Plaintiff provides no evidence to

contradict that the Investigating Officers believed the MAA was

valid. The undisputed evidence shows the Investigating Officers

acted under authority they believed they had.

     Finally, Plaintiff argues his warrantless arrest violated the

Fourth Amendment because he was arrested at his home, which he

says was not a public place. Plaintiff’s argument is not supported

by the law. See Responses at 8. While a warrantless arrest inside

someone’s home is presumptively unreasonable, the same is not true


                                      30
for an arrest that occurs just outside the person’s home, or even

in the doorway. Knight, 300 F.3d at 1277 (citing Payton v. N.Y.,

445 U.S. 573, 590 (1980)). Plaintiff himself states quite clearly

he was arrested after he stepped outside of his home, which he did

willingly. See Plaintiff Affidavit at 1. Although Plaintiff states

Defendant   Hepler   “ordered”   him      to    step   outside,    id.,   Fourth

Amendment   jurisprudence    “does     not     prevent   a   law    enforcement

officer from telling a suspect to step outside his home and then

arresting him without a warrant.” Knight, 300 F.3d at 1277 (citing

cases).

     For the above reasons, the Court finds the Investigating

Officers had at least arguable probable cause to arrest Plaintiff

on December 23, 2014. The Investigating Officers have carried their

burden to demonstrate they were acting within their discretionary

authority when they arrested Plaintiff, and Plaintiff has failed

to carry his burden to show the Investigating Officers violated a

constitutional   right.     Thus,    the       Investigating      Officers   are

entitled to qualified immunity with respect to the arrest.

     To the extent Plaintiff also disputes probable cause to seize

his truck, the uncontroverted evidence is that the Investigating

Officers, while conducting their lawful investigation, discovered

Plaintiff was a “habitual traffic offender,” requiring the impound

of his truck. See Hepler Affidavit ¶ 8; Douglass Affidavit ¶ 8.

Defendant Hepler testified at the Dismissal Hearing that the

                                     31
Officers “ran” the license plate and discovered “the tag itself

had a notation from the State of Florida to seize and impound the

vehicle.” See Dismissal Hr’g Tr. at 33. The impound report states

the reason for the removal of the truck as, “state put hold on

vehicle.” Compl. Ex. A at 4. The Investigating Officers, therefore,

had at least arguable probable cause to seize the truck. See

McKnight v. State, 972 So. 2d 247, 253 (Fla. 1st DCA 2007)

(recognizing officers properly arrested a suspect and seized his

vehicle because, upon checking the status of the suspect’s license,

the officers discovered he was a habitual traffic offender). Even

assuming the Investigating Officers wrongfully ordered the truck’s

seizure under Florida law, their conduct amounts to negligence

under state law and not a Fourth Amendment violation. See Knight,

300 F.3d at 1277.

       The   Investigating   Officers   did   not   violate   Plaintiff’s

constitutional rights as a matter of law when they arrested him

for his suspected involvement in misdemeanor or felony hit-and-

run,    DWLSR,   and   reckless   driving,    and   seized    his   truck.

Accordingly, they are entitled to qualified immunity with respect

to Plaintiff’s Fourth Amendment claims for unlawful arrest.

                             B. Due Process

       Plaintiff asserts claims against the Officers under the Sixth

and Fourteenth Amendments for “willfully suppressing and omitting

exculpatory” evidence—Ms. Nelms’s testimony and his truck. See

                                   32
Complaint   at    8-9.   As    a   preliminary          matter,    the    Court   notes

Plaintiff’s claims related to the suppression or destruction of

exculpatory evidence are properly analyzed under the protections

of the Fourteenth Amendment due process clause, not under the Sixth

Amendment right to “compulsory process.” The Sixth Amendment right

to compulsory process is a trial right. See, e.g., United States

v. Garmany, 762 F.2d 929, 933–34 (11th Cir. 1985) (“To effectively

implement this constitutional guarantee [to compulsory process],

the accused has the right to subpoena witnesses on his or her own

behalf to testify at a trial”). See also Penn. v. Ritchie, 480

U.S. 39, 56 (1987) (examining the contours of the Sixth Amendment

right to compulsory process and noting that the Supreme Court has

“never squarely held that the Compulsory Process Clause guarantees

the right to . . . require the government to produce exculpatory

evidence”). Plaintiff was not tried on the claims for which he was

arrested. See Complaint at 7.           Accordingly, his due process claims

are to be analyzed under the Fourteenth Amendment.

      Plaintiff’s    claims        of   a    destruction      or    suppression        of

exculpatory      evidence     implicate          the    protections      of    Brady   v.

Maryland, 373 U.S. 83, 87 (1963). In Brady, the Supreme Court held

the   prosecution’s      suppression         of       favorable,   or    exculpatory,

material    evidence        results         in    a     due   process         violation,

“irrespective of the good faith or bad faith of the prosecution.”

Id. While a Brady objection typically arises in the criminal

context, with relief constituting a new trial, the Eleventh Circuit


                                            33
has recognized that “[section] 1983 provides a cause of action for

a violation of the due process right to a fair trial that is

protected by Brady.” Porter v. White, 483 F.3d 1294, 1304 (11th

Cir. 2007) (citing McMillian v. Johnson, 88 F.3d 1554, 1569 (11th

Cir. 1996)).

      However, when the loss of liberty is attributable to a state

actor’s negligent conduct, the due process clause provides no

protection. Id. (citing Daniels v. Williams, 474 U.S. 327, 328

(1986)). Accordingly, the Brady no-fault standard does not apply

in the context of a § 1983 civil rights action for damages against

an   officer   who   allegedly   withholds   (or   destroys)   exculpatory

evidence. See id. at 1306. Instead, a plaintiff suing for damages

under § 1983 for a Brady-type violation must demonstrate more than

mere negligence on the part of the officer. Id. at 1308. Moreover,

the plaintiff must demonstrate the failure to turn over Brady

material to the prosecution “causes [him] to be convicted at a

trial.” Id.

      In Porter, the Eleventh Circuit held the plaintiff failed to

demonstrate a genuine issue of material fact on his due process

claim because the evidence demonstrated the defendant, at most,

only negligently failed to turn over to the prosecutor at least

one police report that was favorable to the plaintiff. Id. at 1311.

In so holding, the Court articulated the following rule:




                                    34
           On the authority of Daniels18 and Cannon,19 we hold
      that mere negligence or inadvertence on the part of a
      law enforcement official in failing to turn over Brady
      material to the prosecution, which in turn causes a
      defendant to be convicted at a trial that does not meet
      the fairness requirements imposed by the Due Process
      Clause, does not amount to a “deprivation” in the
      constitutional sense. Thus, a negligent act or omission
      cannot provide a basis for liability in a § 1983 action
      seeking compensation for loss of liberty occasioned by
      a Brady violation.

Id. at 1308.

      Plaintiff here fails to demonstrate a due process violation

against the Officers. Notably, the evidence Plaintiff claims to

have been “suppressed” from him was not. Plaintiff acknowledges he

saw   Defendants   Hepler   and   Douglass   interview   Ms.   Nelms,   and

Defendants Hepler and Douglass allegedly told Plaintiff what Ms.

Nelms told them. See Plaintiff Affidavit at 3. And, Ms. Nelms’s

deposition eventually was taken. Moreover, no one withheld from

Plaintiff the nature and extent of damage to his truck. In fact,

he testified that he and Defendant Hepler walked around the truck

on the day of the arrest to assess the damage. See Dismissal Hr’g

Tr. at 17-18.




18 Daniels v. Williams, 474 U.S. 327, 335-36 (1986) (holding the
due process clause is not implicated by the “tort[-]law concept”
of negligence).
19 Davidson v. Cannon, 474 U.S. 344, 348 (1986) (“As we held in
Daniels, the protections of the Due Process Clause, whether
procedural or substantive, are just not triggered by lack of due
care.”).

                                    35
     With respect to the truck, while arguably helpful, it was not

materially    exculpatory     and,   thus,      does   not   qualify   as    Brady

evidence. Plaintiff could have presented the evidence of minor

damage to his truck without having had physical possession of it.

The impound report of Sky Towing noted minor damage to Plaintiff’s

truck on the day FBPD seized it: “various scuff marks [and] dent

in driver front fender.” Compl. Ex. A at 4. And, the photo of the

truck, taken on the day of the accident, shows no visible damage

to the rear. See Truck Photo at 1. In fact, the Nassau County trial

judge concluded the truck was not “materially exculpatory” but

only “potentially useful” because of the other evidence showing

the truck was involved in an accident, who the driver was, and the

extent of damage to the truck. See Dismissal Hr’g Tr. at 45-46.

     Even if the evidence were materially exculpatory and indeed

suppressed from Plaintiff, Plaintiff was not convicted at trial.

Indeed, the charges against him were dismissed, as he plainly

acknowledges. See Complaint at 7. Thus, Plaintiff is unable to

establish    an   important   element      of    his   due   process   claim:   a

conviction. See Porter, 483 F.3d at 1308; see also Flores v. Satz,

137 F.3d 1275, 1278 (11th Cir. 1998) (holding defendants were

entitled     to   qualified    immunity         because   plaintiff    did    not

demonstrate a Brady-type due process violation where he “was never

convicted and, therefore, did not suffer the effects of an unfair

trial”).


                                      36
       Finally, even assuming Plaintiff could demonstrate materially

exculpatory evidence was withheld, resulting in an unfair trial,

he has offered no evidence of anything more than mere negligence

by Defendant Evatt with respect to the truck’s disposal. Defendant

Hepler testified at the Dismissal Hearing the truck was released

to a tow company in compliance with FBPD policy and not for the

purpose     of   withholding     or   destroying   potentially      favorable

evidence.    See Dismissal      Hr’g Tr.   at 28. Plaintiff offers no

evidence to suggest otherwise.

       Rather,   Plaintiff     impermissibly   asks   the   Court   to   stack

inferences to conclude Defendant Evatt released the truck in bad

faith. For instance, Plaintiff argues Defendant Evatt did not

timely notify him of the manner and fact of the truck’s release.

At the Dismissal Hearing, Plaintiff testified he refused to sign

for receipt of a letter Defendant Evatt hand-delivered to him in

jail because the letter was undated, making “it appear that it was

being give[n] to [him] in February, but it was actually March.”

Id. at 17. He also provides the affidavit of an officer with the

NCSO,20 who confirms Defendant Evatt delivered to him an undated

letter in March. See Rowe Affidavit at 1.

       The inferences and speculation required to conclude a hand-

delivered, undated letter demonstrates bad faith on Defendant

Evatt’s part is not enough to permit a reasonable jury to find


20   See (Docs. 65-3, 66-3, 67-3, 68-3, 69-3; Rowe Affidavit).


                                      37
Defendant Evatt engaged in anything more than negligence with

respect to his obligation to timely notify Plaintiff of the truck’s

disposal. At most, the evidence shows Defendant Evatt, through

oversight, failed to notify Plaintiff of the release of the truck

on or near the date he released it to the tow company.

        Plaintiff also suggests Defendant Evatt did not notify the

title company (TitleMax) that he released the truck to a tow

company,    contrary     to   Defendant      Evatt’s    representation.   See

Plaintiff’s Affidavit at 4. A review of a letter Plaintiff received

from TitleMax21 does not in fact contradict Defendant Evatt’s

representation. See Evatt Affidavit ¶ 13; TitleMax Letter at 2.

The TitleMax litigation paralegal informed Plaintiff “TitleMax did

not recover [the] [v]ehicle after it was seized.” TitleMax Letter

at 2 (emphasis added). The paralegal did not say TitleMax was not

informed of the release of the truck to the tow company. See id.

       Plaintiff   appears    to    assert    a   property-deprivation    due

process claim against Defendant Evatt as well. See Complaint at 6,

9. The wrongful retention of personal property does not amount to

a due process violation “if a meaningful postdeprivation remedy

for the loss is available.” Lindsey v. Storey, 936 F.2d 554, 561

(11th Cir. 1991) (quoting Hudson v. Palmer, 468 U.S. 517, 533

(1984)). In Lindsey, the court affirmed the entry of summary

judgment    in   favor   of   the   defendant     who   admittedly   retained

plaintiff’s car after it was properly seized in connection with


21   See (Docs. 65-5, 66-5, 67-5, 68-5, 69-5; TitleMax Letter).
                                      38
criminal activity. 936 F.2d at 557, 561. The plaintiff asserted a

due process violation under § 1983, arguing she was deprived of a

post-deprivation remedy because the defendant did not institute

forfeiture proceedings during the nine-month period her car had

been detained. Id. at 561.

     The Court rejected the plaintiff’s argument, stating the

Supreme    Court   “made   clear   that    as    long      as   some   adequate

postdeprivation remedy is available, no due process violation has

occurred.” Id. (emphasis in original). Because the plaintiff could

have pursued a civil action for conversion under Georgia law, she

had access to an adequate post-deprivation remedy. Accordingly,

there was no due process violation “whether or not defendant …

ever initiated forfeiture proceedings on the automobile.” Id.

     Like Georgia, Florida provides a statutory remedy for theft.

See Fla. Stat. § 772.11(1). See also Case v. Eslinger, 555 F.3d

1317, 1331 (11th Cir. 2009) (recognizing Florida’s civil cause of

action for conversion provides an adequate post-deprivation remedy

when law enforcement officers seize or retain personal property).

Because Florida law provides an adequate post-deprivation remedy

for the alleged wrongful retention of Plaintiff’s truck, his due

process property-deprivation claim against Defendant Evatt fails.

Plaintiff’s argument that Defendant Evatt chose not to pursue

forfeiture proceedings under the FCFA does not save his claim. The

Eleventh   Circuit   rejected   the    same     argument    advanced    by   the

plaintiff in Lindsey. Because the plaintiff in Lindsey could have

                                      39
pursued a state claim for conversion, the fact that the defendant

officer failed to institute forfeiture proceedings was irrelevant.

936 F.2d at 561.

       For the above reasons, Plaintiff has failed to demonstrate

the disposal of his truck or the alleged “suppression” of Ms.

Nelms’s statements supports a due process violation under § 1983.

Thus, the Officers are entitled to qualified immunity. Because the

Court finds Plaintiff has failed to carry his burden to demonstrate

a constitutional violation, the Court need not proceed to the next

step    of   the     qualified-immunity    analysis—determining     if   a

constitutional right was clearly established. Lumley v. City of

Dade City, Fla., 327 F.3d 1186, 1194 (11th Cir. 2003). “If no

constitutional right would have been violated were the allegations

established,       there   is   no   necessity   for   further   inquiries

concerning qualified immunity.” Case, 555 F.3d at 1327 (quoting

Saucier v. Katz, 533 U.S. 194 (2001)). Accordingly, the Officers’

motions are due to be granted.

                       IX. Claims Against the City

       Plaintiff sues the City for two alleged unlawful policies.

First, Plaintiff claims the warrantless arrest of him at his home,

which is located outside the jurisdictional limits of the FBPD,

violated the MAA. See Complaint at 3-4, 9; City Response at 9-10;

Second, Plaintiff asserts “that it was common policy for FBPD … to



                                      40
seize personal property under the guise of ‘the [FCFA],’ and sell

the seized property back to it’s [sic] owner.” Complaint at 7.

      As to first alleged unlawful policy (the MAA), Plaintiff

alleges the following in his Complaint:

            [T]he City of Fernandina Beach and the Nassau
            County Sheriff’s Office do not have the
            legislative authority to enter into an
            agreement that confers upon FBPD officers,
            jurisdictional police powers, coextensive
            with those of the county deputies with NCSO …
            [Plaintiff’s] arrest, made pursuant to the
            [MAA] between NCSO and FBPD, without FBPD
            requesting assistance from NCSO, is contrary
            to Florida law … in violation of [his] Fourth
            and Fourteenth Amendment right to protection
            against unreasonable search and seizure and
            his right to due process.

Id. at 9. Plaintiff further argues the intent of the MAA is to

deal with “disasters, emergencies, and other major law enforcement

problems,” which, he claims, the hit-and-run accident was not. Id.

      The MAA (Doc. 54-2; MAA) provides the NCSO and FBPD are

permitted, by Florida Statutes and the agreement, to “receive and

extend mutual aid in the form of law enforcement services and

resources to adequately respond to . . . emergencies . . . and

continuing multi-jurisdictional routine law enforcement.” MAA at

1.   The   agreement   addresses   “routine   law   enforcement”   across

jurisdictional lines:

            In the event an officer of FBPD who is
            investigating a felony or a misdemeanor which
            occurred within FBPD jurisdiction should
            develop probable cause to arrest a suspect for
            that [crime] when the suspect is located
            outside the FBPD officer’s jurisdiction but

                                    41
          within Nassau County, the FBPD officer shall
          be empowered with the same authority to arrest
          said suspect as the FBPD officer would have
          within the political subdivision in which he
          or she is employed. An FBPD officer intending
          to effect a probable cause arrest pursuant to
          this paragraph should, whenever possible,
          request the assistance of the NCSO or other
          Law Enforcement Agency having jurisdiction
          within the area in which the arrest is to take
          place. Failure to request such assistance
          shall not, however, affect the validity or
          legality of any arrest made pursuant to this
          paragraph.

Id. at 3-4. It is undisputed the Investigating Officers arrested

Plaintiff outside their jurisdiction for a crime that occurred

inside their jurisdiction, and the Officers did not request the

assistance of the NCSO.22 See Suppression Hr’g Tr. at 18-19, 27.

     The applicable MAA provision here permits an officer of the

FBPD to arrest a suspect outside of his jurisdiction if the crime

“occurred within FBPD jurisdiction,” and the officer “develop[ed]

probable cause to arrest [the] suspect for that [crime] when the

suspect is located outside the FBPD officer’s jurisdiction.” MAA

at 8. By its terms, the MAA permitted FBPD officers to arrest


22Defendant Benton conceded that, in arresting Plaintiff under the
authority of the MAA, he did not contact the NCSO. See Suppression
Hr’g Tr. at 27. The MAA provides, however, that failing to contact
the NCSO shall not affect the validity of the arrest. Moreover,
assuming Defendant Benton or the other Officers violated the terms
of the MAA, the City is not liable. See Monell v. N.Y. City Dep’t
of Soc. Servs., 436 U.S. 658, 691, 693-94 (1978). See also
Sevostiyanova v. Cobb Cty. Of Ga., 484 F. App’x 355, 360 (11th
Cir. 2012) (“[T]he fact that the plaintiff suffered a deprivation
of federal rights at the hands of a municipal employee is
insufficient to establish a municipality’s liability.”).
                               42
Plaintiff because the crime occurred within their jurisdiction and

they developed probable cause to arrest him when he was physically

located outside the FBPD jurisdiction.

     Contrary   to     Plaintiff’s    assertion,     the    MAA    does    not

unlawfully give FBPD powers coextensive with the NCSO, nor does it

apply only in emergency law enforcement situations. The MAA itself

provides, “[i]t is understood by all parties that the purpose of

[the] agreement is not to extend the territorial jurisdiction[] of

FBPD unconditionally or without limits, but to expressly provide

for interagency combined operational assistance and voluntary

cooperation upon request.” Id. at 2-3. One example of “voluntary

cooperation” is the “investigation of any . . . violations of the

Florida   Uniform    Traffic   Control    Law   arising    from   within   the

jurisdiction of the FBPD,” in which case the FBPD is permitted to

take “appropriate action, including . . . arrest.” Id. at 1-2.

     The MAA, thus, properly limits the circumstances under which

FBPD officers may cross jurisdictional lines and authorizes FBPD

officers to effectuate an arrest for a crime that occurs within

their jurisdiction and for which they have probable cause. The

Investigating Officers here acted within the authority granted by

the MAA.23 See Ball v. City of Coral Gables, 548 F. Supp. 2d 1364,



23Even assuming the MAA, as written or as applied to Plaintiff,
is invalid, a violation of state law does not equate to a federal
action under § 1983. See Knight, 300 F.3d at 1276.

                                     43
1372 (S.D. Fla.), aff'd, 301 F. App'x 865 (11th Cir. 2008) (finding

without merit Plaintiff’s argument that a mutual aid agreement

“exceed[ed] the authority of the enabling statute” because one

purpose of the agreement was to provide “assistance of a routine

law enforcement nature across jurisdictional lines”).

     With respect to the second alleged City policy, Plaintiff

contends Defendant Hepler admitted under oath “it was the policy

of [FBPD] to seize property under the [FCFA] and then sell it back

to it’s [sic] owner.” See Complaint at 7; Response to City Motion

at 11. Importantly, the only evidence Plaintiff points to of an

alleged unlawful City policy is Defendant Hepler’s testimony at

the Dismissal Hearing:

     Q:   Is it the policy of the [FBPD], if there is a lien
     [on a seized vehicle], to return that vehicle to some
     other person?

     A:   It is. What typically happens is, if it has a lien
     on the vehicle, it depends on how much the lien is,
     whether the Department wants to assume that and pay it
     and keep the vehicle. Sometimes we offer to sell the
     vehicle back to the registered owner, or sometimes we
     just – we’ll – we’ll just stop the seizure process and
     – as we did in this case, and call a tow company to take
     possession of the vehicle so they can store it, since it
     was not going to be a police seizure, and we notify the
     owner of the vehicle.

                           *    *     *

     Q:   Is it your testimony today that the vehicle was
     released in accordance with the [FBPD] policy?

     A:   Yes, it was.



                                44
Dismissal Hr’g Tr. at 27-28 (emphasis added). Even if Defendant

Hepler’s testimony fairly can be interpreted as describing an

unlawful City policy, Plaintiff’s truck was not released by FBPD

in accordance with the challenged policy. See id.; Compl. Ex. I at

2-3; Evatt Affidavit ¶¶ 10, 12, 13. Thus, he was not affected by

the policy he alleges is unlawful. See, e.g., Cuesta v. Sch. Bd.

of Miami-Dade Cty., Fla., 285 F.3d 962, 966 (11th Cir. 2002)

(ruling that a plaintiff can establish governmental liability

under § 1983 only by demonstrating the official policy was the

“moving force” behind a constitutional violation).

     Moreover, to the extent such a policy exists and was enforced

here, Plaintiff has presented no evidence as to the “settled”

nature of the alleged policy such that a jury could reasonably

conclude it was a “widespread practice.” See id. at 967 (“A

plaintiff can establish § 1983 liability by identifying that []he

has been deprived of constitutional rights by either an express

policy or a ‘widespread practice that . . . is so permanent and

well settled as to constitute a custom and usage with the force of

law.’”).

     The City has carried its burden to demonstrate there are no

genuine issues of material fact with respect to Plaintiff’s claims

against it. There is no evidence upon which a reasonable jury could

find the City implemented, adopted, or ratified a policy or custom



                                45
that   resulted   in   the    violation    of   Plaintiff’s    constitutional

rights. Thus, the City Motion is due to be granted.

       Accordingly, it is now

       ORDERED:

       1.   Plaintiff’s      Motion   to   Compel   Response    to   Non-Party

Subpoena (Doc. 61) is DENIED.

       2.   Plaintiff’s Motion for Extension of Time (Doc. 63) is

DENIED as moot.

       3.   Plaintiff’s Request for Judicial Notice (Doc. 64) is

GRANTED.

       4.   Defendant City of Fernandina Beach’s Motion for Summary

Judgment (Doc. 54) is GRANTED.

       5.   Defendant Evatt’s Motion for Summary Judgment (Doc. 55)

is GRANTED.

       6.   Defendant Benton’s Motion for Summary Judgment (Doc. 56)

is GRANTED.

       7.   Defendant Douglass’s Motion for Summary Judgment (Doc.

57) is GRANTED.

       8.   Defendant Hepler’s Motion for Summary Judgment (Doc. 58)

is GRANTED.

       9.   The Clerk is directed to enter judgment in favor of

Defendants, terminate any pending motions, and close the case.




                                      46
    DONE AND ORDERED at Jacksonville, Florida, this 7th day of

March, 2019.




Jax-6
c:
Dennis Hutto
Counsel of Record




                             47
